DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 16/619,130 filed on 4 December 2019.
Claims 1-10 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statements filed 4 December 2019, 13 February 2020, and 24 February 2020 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: An information processing apparatus comprising: 

a unique information acquisition unit that acquires unique information, regarding a settlement at a real shop, generated by a user terminal via a real-shop terminal; 

a verification unit that verifies the unique information; and 

a settlement processing unit that sends the unique information to a settlement service provider so that the settlement service provider performs settlement processing on a basis of the unique information. 

The claim is directed to an apparatus/device (e.g., manufacture) which is one of the statutory categories of invention. Although the claim is directed to a device or apparatus (manufacture), however, the device in this instance is primarily described by what it does (i.e., business methods type of claims), which in this case are the steps carried out by the various computer-related devices or components of merely receiving, storing, comparing data and/or information associated with performance of a financial transaction.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions inasmuch as the claimed system as a whole is directed towards the abstract idea of facilitating settlement of a transaction in an organized manner comprising the steps of merely receiving (collecting), processing, and analyzing (comparing, matching) data/information but for the recitation of generic computer components. Performing activities related to settlement processing is akin to existing fundamental economic principles, practices or concepts including the following of a set of instructions falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – nothing in the claim element precludes the steps from the organizing human interactions  grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating settlement of a transaction in an organized manner. The claim recites the additional element – using a computer device to perform the steps comprising: “. . . acquir[ing] unique information, regarding a settlement at a real shop, generated by a user terminal via a real-shop terminal; . . . verify[ing] the unique information; and . . . perform[ing] settlement processing on a basis of the unique information . . . ”.  However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising settlement processing of a transaction including the steps of merely merely receiving (collecting), processing, and analyzing (comparing, matching) data/information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Independent claim 10 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 10 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 10 accordingly.

Dependent claims 2-9, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.

The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 2, the step “wherein the unique information includes settlement-service-provider designation information for designating the settlement service provider, and the information processing apparatus further comprises a settlement-service-provider selection unit that selects the settlement service provider on a basis of the settlement-service-provider designation information” is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes the data used in the process.

For instance in claim 3, the step “wherein the unique information includes terminal identification information for the real-shop terminal, and the settlement service provider performs the settlement processing on a basis of the terminal identification information” is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes the data used in the process.

For instance in claim 4, the step “wherein the settlement service provider applies unique service corresponding to the real-shop terminal on a basis of the terminal identification information, and performs the settlement processing” is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes intermediate steps used in the process.

For instance in claim 5, the step “wherein the unique information includes information regarding an account of a user who uses the user terminal and a password of the account” is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes the data used in the process.

For instance in claim 6, the step “wherein the unique information includes information regarding a settlement associated with the account” is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes the data used in the process.

 For instance in claim 7, the step “wherein the information regarding a settlement relates to a credit card”  is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes the data used in the process.

For instance in claim 8, the step “a user verification unit that verifies the user on a basis of the information regarding an account and the password” is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes intermediate steps used in the process.

For instance in claim 9, the step “a hash value acquisition unit that acquires a hash value of the unique information via the real-shop terminal, the hash value being generated by the user terminal, wherein the verification unit verifies the unique information on a basis of the hash value” is a further refinement of methods of organizing human activity such as fundamental economic principles, practices or concepts; sales activity; following set of instructions because it merely describes intermediate steps as well as rules/instructions used in the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 102  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective Filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim, US 2003/006115 (“Lim”).

Re Claim 1:  Lim teaches an information processing apparatus comprising: 

a unique information acquisition unit that acquires unique information, regarding a settlement at a real shop, generated by a user terminal via a real-shop terminal; (¶[0020])

a verification unit that verifies the unique information; (¶¶[0022-0023])

a settlement processing unit that sends the unique information to a settlement service provider so that the settlement service provider performs settlement processing on a basis of the unique information. (¶¶[0018, 0030])

Re Claim 2:  Lim discloses the information processing apparatus according to claim 1. Lim further teaches: 

wherein the unique information includes settlement-service-provider designation information for designating the settlement service provider, and the information processing apparatus further comprises a settlement-service-provider selection unit that selects the settlement service provider on a basis of the settlement-service-provider designation information. (¶[0019])

Re Claim 3:  Lim discloses the information processing apparatus according to claim 1. Lim further teaches: 

wherein the unique information includes terminal identification information for the real-shop terminal, and the settlement service provider performs the settlement processing on a basis of the terminal identification information. (¶¶[0034, 0039])
Re Claim 4:  Lim discloses the information processing apparatus according to claim 3. Lim further teaches: 

wherein the settlement service provider applies unique service corresponding to the real-shop terminal on a basis of the terminal identification information, and performs the settlement processing. (¶¶[0018, 0030, 0039])
Re Claim 5:  Lim discloses the information processing apparatus according to claim 1. Lim further teaches: 

wherein the unique information includes information regarding an account of a user who uses the user terminal and a password of the account. (¶¶[0014, 0019])
Re Claim 6:  Lim discloses the information processing apparatus according to claim 5. Lim further teaches: 

wherein the unique information includes information regarding a settlement associated with the account. (¶¶[0014, 0019])
Re Claim 7:  Lim discloses the information processing apparatus according to claim 6. Lim further teaches: 

wherein the information regarding a settlement relates to a credit card. (¶¶[0002, 0004-0005])
Re Claim 8:  Lim discloses the information processing apparatus according to claim 5. Lim further teaches: 

a user verification unit that verifies the user on a basis of the information regarding an account and the password. (¶¶[0022-0024, 0026])
Re Claim 9:  Lim discloses the information processing apparatus according to claim 1. Lim further teaches: 

a hash value acquisition unit that acquires a hash value of the unique information via the real-shop terminal, the hash value being generated by the user terminal, wherein the verification unit verifies the unique information on a basis of the hash value. (¶¶[0019, 0022-0024, 0026, 0031])
Re Claim 10:  Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1.


Conclusion

Claims 1-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692